MILLEDGE, Associate Justice.
The defendant below seeks a reversal of a judgment, after a jury trial, for the plaintiff in a negligence action involving the collision of two automobiles. The issue of contributory negligence was submitted to the jury and decided favorably to the plaintiff. The defendant contends that the plaintiff was guilty of contributory negligence as a matter of law. There is no point in discussing the evidence in detail. The evidence as to contributory negligence was in conflict and the issue is one of fact which has been settled by the jury.
Affirmed.
DREW, C. J., and HOBSON and THOR-NAL, JJ., concur.